114 N.J. Super. 502 (1971)
277 A.2d 404
WILLIAM DEBOLD, GEORGE FULLER AND FREDERICK SMITHLINE, TRUSTEES IN LIQUIDATION OF CAMBRIDGE DEVELOPMENT CORP., A NEW JERSEY CORP., PLAINTIFFS-APPELLANTS,
v.
TOWNSHIP OF MONROE, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, MONROE PLANNING BOARD AND JOSEPH INDYK, INDIVIDUALLY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued April 27, 1971.
Decided May 11, 1971.
Before Judges LEWIS, MATTHEWS and MINTZ.
Mr. Stanley Tannenbaum argued the cause for appellants (Messsr. Reibel, Isaac, Tannenbaum & Epstein, attorneys).
Mr. Richard S. Cohen argued the cause for respondents Township of Monroe and Joseph Indyk.
Mr. Joseph L. Stonaker argued the cause for respondent Monroe Planning Board.
*503 Messrs. Hutt and Berkow filed a brief amicus curiae for New Jersey Builders Association (Mr. Stewart M. Hutt, of counsel and on the brief, appeared; Mr. Richard W. Kracht, on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the reported opinion of Judge Furman, 110 N.J. Super. 287.
This affirmance is without prejudice to plaintiffs' right to apply to the Board of Adjustment of the Township of Monroe for variances from the 1957 zoning ordinance for their respective parcels of realty.